DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/09/2021 has been entered.
Response to Arguments
On pages 7–8 of the Remarks, Applicant contends the cited prior art fails to teach or suggest the features added by way of amendment.  Examiner finds this argument moot in view of the new grounds of rejected necessitated by amendment.  Particularly, Examiner now additionally relies on the teachings of Van Dijk, which teaches that when adjacent lines are caused not to overlap, the ability of the line scanning microscope to perform error correction is compromised.  As explained in the rejection, infra, Examiner finds this teaching teaches or suggests Applicant’s amended feature.  Accordingly, the rejection of the claims under 35 U.S.C. 103 is sustained.
Examiner incorporates herein previous Responses to Arguments.
Other claims are not argued separately.  Remarks, 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen (US 6,711,283 B1), Dietz (US 2008/0240613 A1), Zhou (US 2018/0172971 A1), and Van Dijk (US 2011/0292200 A1).
Regarding claim 1, the combination of Soenksen, Dietz, Zhou, and Van Dijk teaches or suggests a digital pathology scanning apparatus, comprising: a scanning stage configured to support a sample and move the sample in a controlled direction relative to an imaging system, the imaging system configured to scan the sample as a plurality of lines based on movement of the sample in the controlled direction (Dietz, Abstract:  teaches a microscope slide scanner for digital pathology applications; Soenksen, Abstract:  teaches a microscope slide scanner; see also Soenksen, col. 16, ll. 53–67:  describing a line camera scanning system); a processor configured to control movement of the scanning stage in the controlled direction (Soenksen, col. 16, ll. 53–67:  teaches a line camera scanning system controlled by a processor which coordinates the imaging with the movement of the stage); and one or more hardware position encoders that are configured to generate sensor data during movement of the scanning stage in the controlled direction (Neither Zhou nor Dietz appears to disclose position encoders; Soenksen, col. 2, ll. 45–50:  teaches a computer-controlled translation of a stage using position encoders for positional feedback measurements; Examiner notes the position encoders are feedback sensors for aiding in the control of stage movements for scanning; see also Mitutoyo under Conclusion Section of this Action for its description of how positional encoders can detect both intentional translational movements and very , wherein the processor is configured to: detect a movement of the scanning stage in the controlled direction and in a direction that is different from the controlled direction based on the sensor data, determine if a duration of the detected movement exceeds a predetermined threshold, determine if a distance of the detected movement exceeds a predetermined distance threshold, wherein the predetermined duration and distance thresholds are determined based on detecting a drift in the movement of the scanning stage that causes one or more adjacent lines of the plurality of lines to not overlap (Neither Dietz nor Soenksen appears to teach an accelerometer, or similar, in the manner claimed; Examiner notes the skilled artisan knows vibration can be measured by duration and/or magnitude; Examiner notes a long-duration movement may signify either an intentional motion or a long-term, ambient vibration (no compensation desirable) while short-duration movements may signify a bump (compensation desirable); Examiner notes a large-magnitude movement may signify an intentional motion (no compensation desirable) while small-magnitude movements may signify a bump or vibrations (compensation desirable); Like Applicant, Zhou teaches identifying ambient and intentional motions using accelerometer data and thresholds; Zhou, ¶ 0006:  teaches using an accelerometer and differentiating between intentional and unintentional movements (i.e. Applicant’s controlled and non-controlled directions, , and in response to determining that the detected movement exceeds one or more of the predetermined duration and distance thresholds, initiate a re-scan of the portion of the sample corresponding to the adjacent lines that do not overlap in one or more portions (Neither Soenksen nor Zhou appears to teach rescanning when an error occurs during imaging; Dietz, ¶ 0137:  teaches rescanning due to an accelerometer detecting a bump or vibration event).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Soenksen, 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Soenksen and Dietz, with those of Zhou, because all three references are drawn to the same field of endeavor (microscopy) and because combining Deitz’s rescanning of a sample due to detected vibrations from an accelerometer with Zhou’s use of an accelerometer to detect motions with respect to a threshold represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Soenksen, Dietz, and Zhou used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Soenksen, Dietz, and Zhou, with those of Van Dijk, because all four references are drawn to the same field of endeavor (microscopy) and because Van Dijk’s overlap threshold for determining maximum error correction ability represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Soenksen, Dietz, Zhou, and Van Dijk used in this Office Action unless otherwise noted.
Claim 7 lists the same element as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.  
Claim 13 lists the same element as claim 1, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US 2014/0218499 A1) teaches, in a scanning microscope application, checking the duration of the vibrations for continuousness during a certain time period (e.g. ¶ 0091) and teaches positional encoders used to determine a position of a stage (e.g. ¶ 0087).  See also paras. 40, 41, 73, 84 and 85.
Palsson (US 6,514,722 B2) teaches accelerometers for measuring excessive bumps (e.g. col. 14, ll. 49–51).
Mitutoyo, “2D Image Correlation Encoder, MICSYS,” Bulletin No. 2029, July 2013.
Johnston (US 2009/0224047 A1) teaches rescanning when a distance threshold indicates a low-quality result (e.g. ¶ 0006).
French (US 2013/0182294 A1) teaches rescanning when a distance threshold indicates a low-quality result (e.g. ¶ 0050).
Casas (US 2016/0191887 A1) teaches rescanning a portion of the scan area when a minimum threshold of movement is exceeded (¶ 0094).
Orlowski (US 2015/0109579 A1) teaches rescanning when a distance exceeds a threshold such that scan lines are better spaced (¶ 0018).
Olson (US 9,535,243 B2) teaches evaluating a threshold distance to determine whether to rescan (e.g. claim 1).  This appears to be Applicant’s own work more than one year prior to this application’s priority date.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481